                  UNITED STATES DISTRICT COURT
               WESTERN DISTRICT OF NORTH CAROLINA
                      STATESVILLE DIVISION
                         5:19-cv-00016-MR

RONALD MCCLARY,                  )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                     ORDER
                                 )
MICHAEL BUTLER,                  )
                                 )
              Defendant.         )
________________________________ )

       THIS MATTER is before the Court on Plaintiff’s Motion to Compel

[Doc. 83] and on Defendant’s Response to Plaintiff’s Motion to Compel [Doc.

85].

       Pro se Plaintiff Ronald McClary (“Plaintiff”) is a North Carolina state

inmate currently incarcerated at Alexander Correctional Institution in

Taylorsville, North Carolina. He filed this action on February 11, 2019,

pursuant to 42 U.S.C. § 1983. [Doc. 1]. In his original Complaint, Plaintiff

alleged that, on May 14, 2018, Defendant Michael Butler, identified as an

officer at Alexander Correctional Institution (“Alexander”), violated his Eighth

Amendment rights under the U.S. Constitution when Defendant Butler

sexually assaulted Plaintiff by grabbing and squeezing Plaintiff’s testicles.

[Doc. 1 at 4-5]. Plaintiff alleged that the assault caused Plaintiff “pain” and
that Plaintiff was not allowed to “go to medical” after the incident. [Id. at 5].

       Plaintiff’s Complaint survived initial review.1 [Doc. 25]. On May 28,

2021, Defendant Butler moved for summary judgment. [Doc. 75]. Defendant

also moved to manually file a video in support of his summary judgment

motion. [Doc. 79]. The Court granted Defendant’s motion to file the video

and ordered that Defendant “shall make a copy of the [video] available for

viewing by Plaintiff through the staff at the facility at which Plaintiff is currently

housed” within 10 days of that Order. [Doc. 80]. The deadline for Defendant

to make the video available to Plaintiff was June 13, 2021. [See id.].

       On June 14, 2021, Plaintiff mailed the pending motion to compel. [See

Doc. 83-1]. Plaintiff asserts that the video has not been made available to

him for viewing at Alexander, although Plaintiff responded to Defendant’s

summary judgment motion.2 [Docs. 82, 83]. Before ruling on Plaintiff’s


1Plaintiff filed an Amended Complaint attempting to add another Defendant. The Court
reviewed the Amended Complaint pursuant to 28 U.S.C. §§ 1915(e) and 1915A and found
that Plaintiff had failed to state a claim upon which relief could be granted. [Docs. 31, 34].
The Court allowed Plaintiff the opportunity to amend his Complaint to assert all the claims
Plaintiff intended to bring against all the Defendants he intended to sue. [Doc. 34]. On
May 4, 2020, Plaintiff filed a Second Amended Complaint in which he named only Michael
Butler as a Defendant and essentially realleged the same facts as in his original
Complaint. [Doc. 37]. On May 26, 2020, the Court reviewed the Second Amended
Complaint under 28 U.S.C. §§ 1915(e) and 1915A and allowed it to proceed. [Doc. 39].
2Plaintiff has and continues to maintain that the video submitted by Defendant, which
depicts events occurring on May 18, 2018, is a “false video.” Plaintiff claims the incident
occurred on May 14, 2018, not May 18, 2018, and that “Alexander destroyed the 5-14-18
video because it [shows] guilt and a false video [was] given to cover-up and mislead the
court.” [Doc. 83 at 2].
                                              2
motion to compel, the Court ordered Defendant to update the Court on the

status of Plaintiff’s viewing of the video at Alexander.     [Doc. 84].   The

deadline for such status update has not expired and Defendant has not yet

responded. Defendant has, however, responded to Plaintiff’s motion to

compel.   [Doc. 85].   In Defendant’s Response, Defendant asserts that

Plaintiff viewed the subject video, which had been produced by Defendant in

discovery, on March 18, 2021 and Plaintiff signed a Receipt and

Acknowledgment, acknowledging that he viewed it. [Doc. 85 at ¶ 9]. The

Receipt and Acknowledgment is attached as an exhibit to Defendant’s

Response. [Doc. 85-1]. It is clearly signed and dated by Plaintiff. [See id.].

As such, because Plaintiff has already viewed the video, his motion to

compel will be denied. Plaintiff is strongly admonished against filing any

further motions with the Court based on falsehoods, which merely

serve to waste the Court’s time and resources and also subject Plaintiff

to the possibility of sanctions. See Fed. R. Civ. P. 11(c).

                                  ORDER

      IT IS, THEREFORE, ORDERED that Plaintiff’s motion to compel [Doc.

83] is DENIED.

      IT IS FURTHER ORDERED that Defendant need not comply with the

Court’s Order at Docket No. 84.


                                      3
IT IS SO ORDERED.
                    Signed: June 24, 2021




                           4
